IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOSEPH SWIDERSKI,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-0050

CITY OF WEST PALM BEACH,
AND CORVEL CORPORATION,

      Appellees.


_____________________________/

Opinion filed January 9, 2015.

An appeal from an order of the Judge of Compensation Claims.
Mary A. D'Ambrosio, Judge.

Date of Accident: August 1, 2011.

Michael J. Celeste, Jr. of the Celeste Law Firm, P.A., West Palm Beach, and Kenneth
B. Schwartz, West Palm Beach, for Appellant.

Micheal A. Edwards, West Palm Beach, for Appellees.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.